COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In the Interest of V. L. B. v. Department of Family and Protective
                           Services

Appellate case number:     01-14-00201-CV

Trial court case number: 2012-46873

Trial court:               247th District Court of Harris County

        On March 11, 2014, the Clerk of this Court notified the district court clerk that the clerk’s
record in this appeal has not been timely filed and requested that the record be filed by March 21,
2014. The district court clerk failed to respond to our notice and the clerk’s record has not been
filed.

        Accordingly, the district court clerk is ORDERED to file the clerk’s record within 7 days
of the date of this order. See TEX. R. APP. P. 35.3(c) (“The appellate court may enter any order
necessary to ensure the timely filing of the appellate record.”).

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: May 12, 2014